OPINION
MORRISON, Judge.
The offense is burglary with two prior non-capital felony convictions alleged for enhancement; the punishment, life.
*642Appellant’s attorney on appeal asserts as ground of error # 1 that the trial court erred in admitting fingerprint comparison testimony. No objection was interposed at the time the identification officer testified, so nothing is presented for review. Barfield v. State, 43 S.W.2d 106; McCue v. State, 75 Tex.Cr.R. 137, 170 S.W. 280; Bonds v. State, 71 Tex.Cr.R. 408, 160 S.W. 100; and Coleman v. State, 68 Tex.Cr.R. 182, 150 S.W. 1177. See also Robles v. State, Tex.Cr.App., 411 S.W.2d 729.
He next contends that the court erred in his charge. No objections were presented to the trial court, and therefore, likewise, nothing is presented for review.
The judgment is affirmed.